Exhibit 10.2

RESTRICTED STOCK AGREEMENT

UNDER THE THIRD AMENDED AND RESTATED

WESTWOOD HOLDINGS GROUP, INC. STOCK INCENTIVE PLAN

WHEREAS, WESTWOOD HOLDINGS GROUP, INC., a Delaware corporation (the “Company”),
previously established the Third Amended and Restated Westwood Holdings Group,
Inc. Stock Incentive Plan (the “Plan”); and

WHEREAS, this RESTRICTED STOCK AGREEMENT (the “Agreement”), is made effective as
of the 28th day of March, 2015, between the Company and Brian O. Casey (the
“Employee”), and sets forth the terms of the Restricted Shares (as defined
below) issued to Employee pursuant to the Plan’s terms; and

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company to establish a
qualifying performance-based vesting formula for the Restricted Shares to
qualify for an exemption from the limits on deductibility of executive
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”); and

WHEREAS, at its meeting on March 28, 2015, the Committee approved the material
terms of the performance-based vesting for the Restricted Shares; and

WHEREAS, all of the terms and provisions of the Plan are incorporated herein by
reference and made a part hereof, and all capitalized terms used but not defined
in this Agreement have the meanings set forth in the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock. The Company hereby grants to Employee, on the
terms and conditions hereinafter set forth, 35,000 shares of the presently
authorized but unissued Common Stock, $.01 par value per share, of the Company
(the “Restricted Stock”).

 

2. Issue Date and Performance Vesting Terms.

 

  A. The Issue Date of the Restricted Stock shall be March 28, 2015.

 

  B. The Restricted Stock granted to Employee hereunder, subject to the other
terms and conditions set forth herein, shall become vested on or before March 1,
2016, provided that the performance goal for the fiscal year 2015 has been met.
The performance goal, as set by the Committee in the first quarter of 2015,
shall be “adjusted pre-tax income” of not less than $46,000,000 representing a
five-year compound annual growth rate of 10% over 2010 adjusted pretax income.

 

  C.

Vesting of the Restricted Stock for the year shall only occur following
certification by the Committee of the achievement of the related performance
goal. For purposes of this Agreement, “adjusted pre-tax income” is determined
based on the Company’s 2015 audited financial statements and equals the
Company’s income before income tax,



--------------------------------------------------------------------------------

  increased by the expenses incurred for the year (a) for the annual cash
incentive awards earned by Messrs. Casey and Freeman and one other employee,
(b) for incentive compensation for all other Company employees, (c) for
performance-based restricted stock awards to Company employees (including
Messrs. Casey and Freeman) and (d) mutual fund awards. Adjusted pre-tax income
excludes start up, non-recurring, and similar expense items.

 

  D. Upon the death of the Employee, all of the Restricted Stock shall become
100% vested, effective upon the date of death. Upon termination of employment of
Employee (for any reason other than death), any shares of Restricted Stock that
have not vested shall be forfeited to the Company without consideration;
provided, however, that Employee’s Employment Agreement may provide other terms
applicable to the vesting of such unvested shares of Restricted Stock in the
event of the termination of Employee’s employment.

 

3. Employment of Employee. As an inducement to the Company to issue the
Restricted Stock to Employee, and as a condition thereto, Employee acknowledges
and agrees that, without limitation of his rights under any employment agreement
with the Company, neither the issuance of the Restricted Stock to Employee nor
any provision contained herein shall entitle Employee to remain in the
employment of the Company or its affiliates or affect the right of the Company
to terminate Employee’s employment at any time.

 

4. Restrictions on Transfer.

 

  A. Under no circumstances shall any sale or other transfer of any shares of
Restricted Stock be valid unless and until the shares proposed to be sold or
transferred are fully vested.

 

  B. The spouse of Employee shall execute a signature page to this Agreement as
of the date hereof and agree to be bound in all respects by the terms hereof to
the same extent as Employee. The spouse further agrees that should she
predecease Employee or become divorced from Employee, any of the shares of
Restricted Stock which such spouse may own or in which she may have an interest
shall remain subject to this Agreement.

 

5. Notices; Deliveries. Any notice or delivery required to be given under the
terms of this Agreement shall be addressed to the Company at its principal
office, and any notice or delivery to be given to Employee shall be addressed to
him at the address given by him and appearing in the Company’s records or such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice or delivery shall be deemed to have been duly given when
addressed as aforesaid, registered or certified mail, and deposited (postage or
registration or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States.

 

6. Disputes. As a condition of the granting of the Restricted Stock hereby,
Employee and his heirs and successors agree that any dispute or disagreement
which may arise hereunder shall be determined by the Company’s Board of
Directors in its sole discretion and judgment, and that any such determination
and any interpretation by the Board of Directors of the terms of this grant of
Restricted Stock shall be final and shall be binding and conclusive, for all
purposes, upon the Company, Employee, his heirs and personal representatives.



--------------------------------------------------------------------------------

7. Restricted Stock Subject to Plan. The Restricted Stock granted hereby is
subject to the Plan. If a conflict exists between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 

8. Miscellaneous.

 

  A. Employee hereby agrees that (i) Employee is acquiring the Restricted Stock
for investment purposes and not with a view to the resale or distribution
thereof; (ii) the Company may withhold from Employee any payment or
consideration to be paid to Employee by the Company, any tax which the Company
believes is required to be withheld with respect to any benefit under the Plan
or this Restricted Stock Agreement, and to hold as security for the amount to be
withheld any property otherwise distributable to Employee under the Plan until
the amounts required to be withheld have been so withheld; and (iii) Employee
will make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax, withholding requirements or like
requirements.

 

  B. If any party to this Agreement so required under this Agreement fails or
refuses to comply with the provisions of this Agreement, then in addition to any
other remedies provided by law or this Agreement, the party affected thereby may
institute and maintain a proceeding to compel the specific performance of this
Agreement by the party so defaulting.

 

  C. Within 30 days after the date of this Agreement, Employee may make an
election with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code and the regulations promulgated thereunder.

 

  D. This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company.

 

  E. The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Texas.

 

  F. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which collectively shall constitute a
single instrument.

 

  G. If any one or more of the provisions or parts of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid, legal
and enforceable to the maximum extent permitted in such jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has, effective as of the date and place first
above written, caused this Agreement to be executed on its behalf by its
authorized officer and Employee has hereunto set his hand as of the 2nd day of
April 2015.

 

WESTWOOD HOLDINGS GROUP, INC. By:

/s/ Tiffany B. Kice

Name: Tiffany B. Kice Chief Financial Officer



--------------------------------------------------------------------------------

EMPLOYEE SIGNATURE PAGE

TO RESTRICTED STOCK AGREEMENT

 

Employee Name: BRIAN O. CASEY Signature

/s/ Brian O. Casey

I, the undersigned, being the spouse of the above-named Employee, hereby
acknowledge that I have read and understand the foregoing Restricted Stock
Agreement under the Third Amended and Restated Westwood Holdings Group, Inc.
Stock Incentive Plan, and I agree to be bound by the terms thereof.

 

Spouse Name: MERIDITH CASEY Signature

/s/ Meridith Casey